Case: 18-60525       Document: 00514930044         Page: 1     Date Filed: 04/25/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit


                                     No. 18-60525
                                                                                   FILED
                                                                               April 25, 2019
                                   Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
SANDRA LORENA ROMERO-SORTO,

                                                  Petitioner

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A200 062 355


Before BARKSDALE, ELROD, and HO, Circuit Judges.
PER CURIAM: *
       Sandra Lorena Romero-Sorto, a native and citizen of El Salvador and
proceeding pro se, entered the United States unlawfully in 2005 and in 2006
was ordered, in absentia, to be removed. In 2016, an immigration judge denied
her motion to sua sponte reopen the removal proceedings and rescind the
removal order. The Board of Immigration Appeals (BIA) dismissed the appeal
in November 2016.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-60525    Document: 00514930044     Page: 2   Date Filed: 04/25/2019


                                 No. 18-60525

      In December 2017, Romero moved the BIA to reopen the removal
proceedings sua sponte under its regulatory authority. She claimed changed-
and-exceptional circumstances warranted reopening. Her motion was denied
in June 2018, with the BIA’s ruling, inter alia, the motion was untimely.
      Here, Romero does not dispute her motion was untimely.            We lack
jurisdiction to review the BIA’s decision not to reopen an action sua sponte
because the BIA has complete discretion to deny untimely regulatory motions
to reopen, and we “ha[ve] no legal standard by which to judge the [BIA’s]
ruling”. Gonzalez-Cantu v. Sessions, 866 F.3d 302, 306 (5th Cir. 2017), cert.
denied, 138 S. Ct. 677 (2018); see also Mejia v. Whitaker, 913 F.3d 482, 490 (5th
Cir. 2019).
      DISMISSED.




                                       2